MEMORANDUM **
Robert and Paula Sandman, Montana homeowners, sued Mountain West Farm Bureau Mutual Insurance Co. for indemnification under their property insurance policy. The Sandmans sought recovery of the costs of moving their home to a stable location after suffering structural damages from the shifting of the land under and around their home. Their insurance policy excluded coverage of loss due to “earth movement.” The district court granted summary judgment to Mountain West and the Sandmans now appeal.
The Sandmans’ claim centers around their characterization of the cause of damage to the property as a “loss of stability” rather than “earth movement.” Because this distinction is without legal significance, and because the Sandmans have raised “no genuine issue as to any material fact,” Fed.R.Civ.P. 56(c), the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.